Case 3:19-cv-07185-JSC Document 58-1 Filed 07/22/20 Page 1 of 8




            EXHIBIT A
                    Case
                    Case 3:19-cv-07185-JSC
                         3:19-cv-05081-WHO Document
                                            Document58-1
                                                     55 Filed
                                                         Filed 07/22/20
                                                               07/22/20 Page
                                                                        Page 12 of
                                                                                of 78


 1   Jahan C. Sagafi (State Bar No. 224887)           Peter Romer-Friedman*
     OUTTEN & GOLDEN LLP                              GUPTA WESSLER PLLC
 2   One California Street, 12th Floor                1900 L Street, NW, Suite 312,
     San Francisco, CA 94111                          Washington, DC 20036
 3
     Telephone: (415) 638-8800                        Telephone: (202) 888-1741
 4   Facsimile: (415) 638-8810                        Email: peter@guptawessler.com
     Email: jsagafi@outtengolden.com
 5                                                    Jason R. Flanders (State Bar No. 238007)
     Adam T. Klein*                                   AQUA TERRA AERIS LAW GROUP
 6   Michael Litrownik*                               490 43rd Street
     OUTTEN & GOLDEN LLP                              Oakland, CA 94609
 7
     685 Third Avenue, 25th Floor                     Telephone: (916) 202-3018
 8   New York, NY 10017                               Email: jrf@atalawgroup.com
     Telephone: (212) 245-1000
 9   Facsimile: (646) 509-2060                        Matthew K. Handley*
     Email: atk@outtengolden.com                      Rachel Nadas*
10   Email: mlitrownik@outtengolden.com               HANDLEY FARAH & ANDERSON PLLC
                                                      777 6th Street, NW
11
     Pooja Shethji*                                   Eleventh Floor
12   OUTTEN & GOLDEN LLP                              Washington, DC 20001
     601 Massachusetts Ave. NW                        Telephone: (202) 559-2411
13   Suite 200W                                       Email: mhandley@hfajustice.com
     Washington, DC 20001                             Email: rnadas@hfajustice.com
14   Telephone: (202) 847-4400
15   Facsimile: (646) 952-9114                        William Most (State Bar No. 279100)
     Email: pshethji@outtengolden.com                 LAW OFFICE OF WILLIAM MOST
16                                                    201 St. Charles Ave., Ste. 114, # 101
     * pro hac vice                                   New Orleans, LA 70170
17                                                    Telephone: (504) 509-5023
                                                      Email: williammost@gmail.com
18
19   Attorneys for Plaintiff and Proposed Class Members
     in Opiotennione v. Facebook, Inc., No. 19-cv-07185 (N.D. Cal.).
20
                                      UNITED STATES DISTRICT COURT
21                                  NORTHERN DISTRICT OF CALIFORNIA
                                         SAN FRANCISCO DIVISION
22
       ROSEMARY VARGAS et al.,
23
                                                         Case No. 3:19-cv-05801-WHO
24                            Plaintiffs,
                                                         PLAINTIFF’S OPIOTENNIONE’S
25             v.                                        OPPOSITION TO DEFENDANT
                                                         FACEBOOK INC.’S ADMINISTRATIVE
26     FACEBOOK, INC.,                                   MOTION TO CONSIDER WHETHER
                                                         CASES SHOULD BE RELATED
27                            Defendant.
28


                                                                       OPPOSITION TO RELATED CASE MOTION
                                                                                CASE NO. 3:19-CV-05081-WHO
              Case
              Case 3:19-cv-07185-JSC
                   3:19-cv-05081-WHO Document
                                      Document58-1
                                               55 Filed
                                                   Filed 07/22/20
                                                         07/22/20 Page
                                                                  Page 23 of
                                                                          of 78




 1          Plaintiff respectfully requests that the Court deny Facebook’s administrative motion to relate
 2   Vargas v. Facebook, Inc., No. 19-cv-05081 (N.D. Cal.), and Opiotennione v. Facebook, Inc., No. 19-cv-

 3   07185 (N.D. Cal.). First, Facebook’s motion is untimely, filed eight months late with no justification for
 4   the delay and just weeks before the August 6, 2020 hearing on the motion to dismiss in Opiotennione.
 5   Second, Local Civil Rule 3-12’s factors are not met, as the cases involve totally different parties, classes,
 6   legal claims, and relief. Cases often address similar practices or the same legal defense without meriting
 7   reassignment to a single judge (e.g., overtime suits or excessive police force). This case is no different.
 8                            FACTUAL AND PROCEDURAL BACKGROUND
 9          On August 16, 2019, Vargas was filed, challenging Facebook’s violations of various housing
10   practices barred by the federal Fair Housing Act (FHA) on behalf of people who looked for housing on
11   Facebook and are members of the protected classes of race, national origin, disability, familial status,
12   and sex. ECF No. 1. On October 31, 2019, Opiotennione filed California public accommodations claims
13   challenging the denial of financial services information to Facebook users based on sex and age and
14   seeking to represent only women and older Facebook users denied financial services ads by Facebook.
15   ECF No. 1. In November and December 2019, Opiotennione and Facebook both consented to proceed
16   before Magistrate Judge Corley. ECF Nos. 6, 21. On February 19, 2020, Facebook moved to dismiss
17   Opiotennione based on a stipulated schedule. ECF No. 26. Opiotennione then told Facebook she would
18   amend, as the schedule allowed. ECF No. 24. On February 29, 2020, four months into the Opiotennione
19   case, Facebook filed a related case motion in Vargas. ECF No. 33. But Facebook then withdrew its
20   motion to determine if the Opiotennione amendment provided grounds for such a motion. ECF No. 34.
21          On March 31, 2020, Opiotennione amended, adding D.C. public accommodations and consumer
22   claims as alternatives to California claims. ECF No. 30. On May 8, Facebook moved to dismiss. ECF
23   No. 35. After two extensions of Facebook’s reply brief deadline, which moved the dismissal hearing to
24   August 6, ECF Nos. 38, 44, & 49, the hearing is now only two weeks away and 101 pages of briefs have
25   been filed. On July 13, Vargas was amended, adding a New York fair housing claim and subclass and

26   clarifying that the national class is a Rule 23(b)(2) injunctive relief class. ECF No. 49 ¶¶ 38, 115-126.
27   On July 17, Facebook filed this motion, ECF No. 50, over eight months after Opiotennione was filed.
28                                                 ARGUMENT
     OPPOSITION TO RELATED CASE MOTION                    1                   CASE NO. 3:19-CV-05081-WHO
                 Case
                 Case 3:19-cv-07185-JSC
                      3:19-cv-05081-WHO Document
                                         Document58-1
                                                  55 Filed
                                                      Filed 07/22/20
                                                            07/22/20 Page
                                                                     Page 34 of
                                                                             of 78




 1          I.       Facebook’s Motion Should Be Denied Because It Is Over Eight Months Late
 2          This motion violates the rule that a party “must promptly file” a related case motion. L.R. 3-

 3   12(b). Courts routinely deny such motions when there is no persuasive reason for delay. E.g., Rezner v.
 4   Bayerische Hypo-Und Vereinsbank AG, No. 06-cv-02064, 2009 WL 3458704, at *1 (N.D. Cal. Oct. 23,
 5   2009) (denying motion due to “unjustified lapse of nearly a year before [movant] sought to relate
 6   cases”); cf. Dave Drilling Envt’l. Eng’g, Inc. v. Gamblin, No. 14-cv-02851, 2015 WL 4051968, at *7
 7   (N.D. Cal. July 2, 2015) (Orrick, J.) (finding “misconduct” when a party failed to promptly file). Failing
 8   to promptly file “evinces both a failure to follow the court’s local rules, as well as an attempt at judge
 9   shopping, a practice that abuses the integrity of the judicial system,” Robles v. In the Name of Humanity,
10   No. 17-cv-04864, 2018 WL 2329728, at *5 (N.D. Cal. May 23, 2018) (citation and quotations omitted).
11          Facebook offers no legitimate reason for delaying over eight months from the filing of the
12   complaint and over three months after the amended complaint in Opiotennione. Facebook’s counsel’s
13   medical leave until December 2019 is no excuse. It did not stop Facebook from consenting to Judge
14   Corley on December 26, 2019 and knowingly deciding not to file a related case motion. ECF No. 21.
15   Nor does Facebook offer any authority that its hope to settle Vargas justifies ignoring the local rule. If
16   that were true, Facebook should have filed its related case motion after the April 24 mediation in Vargas
17   failed, see ECF No. 36 at 2, not three months later. Nor does Vargas’s amendment last week justify the
18   delay, since that amended complaint challenges the same practices as the original complaint and added a
19   New York claim and subclass that only further differentiate it from Opiotennione. Vargas, ECF No. 48.
20          Whatever Facebook’s motivations might be for filing such an untimely motion—changing its
21   mind on which judge it prefers, not wanting its motion to dismiss to be heard in Opiotennione before
22   Vargas, or mere delay—none excuse this delay. Facebook is a sophisticated party with the same counsel
23   in both of these cases. It should follow the most basic rules. This is especially true as Facebook requires
24   all its users to bring legal actions against Facebook in this district. See Opiotennione, ECF No. 30 ¶ 13.
25   The motion is not just timely. As explained below, it will cause prejudice and waste judicial resources.

26          II.      The Related Case Standard Is Not Satisfied
27          Under the standard in L. R. 3-12(a), the two cases are not related. The only thing that they have
28   in common is they challenge some form of bias in Facebook’s ad platform tools, and Facebook asserts—
     OPPOSITION TO RELATED CASE MOTION                     2                  CASE NO. 3:19-CV-05081-WHO
               Case
               Case 3:19-cv-07185-JSC
                    3:19-cv-05081-WHO Document
                                       Document58-1
                                                55 Filed
                                                    Filed 07/22/20
                                                          07/22/20 Page
                                                                   Page 45 of
                                                                           of 78




 1   in contravention of controlling law—§ 230(c) immunity for all actions it and its advertisers take. But all
 2   other aspects—the parties, the scope and type of classes, the legal claims, and the challenged practices—

 3   are different. Thus, there will be no duplicated labor or risk of conflicting results. It is far from a
 4   situation where cases have the “same putative class” and same claims challenging identical practices.
 5   McGee v. Ross Stores, Inc., No. 06-cv-7496, 2007 WL 2900507, at *1 (N.D. Cal. Oct. 1, 2007); see In
 6   re Facebook Privacy Litig., No. 10-cv-02389, 2010 WL 5387616, at *1 (N.D. Cal. Dec. 21, 2010).
 7           A. The Parties and Classes Are Not Substantially Similar and They Seek Different Relief
 8           The parties are by no means “substantially the same.” L. R. 3-12(a)(1). The plaintiffs and class
 9   definitions—compare Vargas, individuals who sought housing and were discriminated against based on
10   race, national origin, disability, familial status, and sex, to Opiotennione, individuals excluded from
11   receiving ads for financial services based on only age or sex—do not overlap at all. See Vargas, FAC
12   (ECF No. 48) ¶ 38; Opiotennione, FAC (ECF No. 30) ¶ 124. Vargas asks to represent a national class
13   with federal FHA claims and a New York subclass with New York claims, FAC ¶ 39, while
14   Opiotennione seeks to represent a national class of people with California public accommodations
15   claims (or a D.C. class with D.C. claims). FAC ¶ 126. Vargas seeks to certify a national class under
16   Rule 23(b)(2) for injunctive relief; Opiotennione seeks to certify a Rule 23(b)(3) damages class. Even a
17   “limited overlap of some class members” who have the same legal claims ‘is not enough to reach the
18   ‘substantial similarity’ threshold.” Ortiz v. CVS Caremark Corp., No. 12-cv-05859, 2013 WL 12175002,
19   at *2 (N.D. Cal. Oct. 15, 2013). Here, there is no overlap in the classes or between their claims at all.
20           B. The Legal Claims in Both Cases Have Little in Common Legally and Factually
21           Facebook strains to identify common factual or legal issues. Those issues—a § 230(c) immunity
22   defense over Facebook’s most common ad platform tools (e.g., audience selection and ad delivery) and
23   enforcing its choice of law clause—will likely arise in any case involving that ad platform. As there are
24   1.66 billion people engaging with that platform each day and it earns Facebook 98.5% of its revenue,
25   Opiotennione, FAC ¶¶ 16, 19, assignment of all claims relating to Facebook’s ad platform and a CDA

26   defense to one judge will not serve judicial economy and might even create an appearance of partiality.
27   For those reasons, all cases involving qualified immunity and § 1983 claims against the same police
28   department or wage and hour suits against an employer are not typically assigned to one judge. See
     OPPOSITION TO RELATED CASE MOTION                      3                   CASE NO. 3:19-CV-05081-WHO
               Case
               Case 3:19-cv-07185-JSC
                    3:19-cv-05081-WHO Document
                                       Document58-1
                                                55 Filed
                                                    Filed 07/22/20
                                                          07/22/20 Page
                                                                   Page 56 of
                                                                           of 78




 1   Ortiz, 2013 WL 12175002, at *2. Mere “overlap in issues . . . is not the test for relating cases; indeed,
 2   implicit in Civil Local Rule 3-12(a) is the principle that single judges of this Court do not become

 3   responsible for all cases arising in one area of law, even when some of the same parties are involved,”
 4   Allen v. City of Oakland, No. 00-cv-4599, 2011 U.S. Dist. LEXIS 135556 (N.D. Cal. Nov. 23, 2011) (“it
 5   is not this Court’s province to relate all cases that allege excessive use of force by Oakland police”).
 6           The only related case decision Facebook points to involved groups who filed the same federal
 7   antitrust claims against the same defendant challenging the same anti-competitive practice. See Def.’s
 8   Admin. Motion at 1-2, In re Apple Iphone Antitrust Litig., No. 11-cv-06714 (N.D. Cal.), ECF No. 150.
 9           In contrast, here the cases share no common legal claims and the focus of those claims is totally
10   different. In Vargas, federal and New York fair housing laws ban practices specific to housing: housing
11   ads that indicate bias, misrepresenting housing availability, denial of multiple-listing services, and
12   making housing unavailable (Counts I-V). In Opiotennione, California and D.C. public accommodation
13   laws broadly bar unequal treatment in all business services, and D.C. consumer law bars deceptive
14   practices (Counts I-IV). The central questions in both cases are different. In Opiotennione, the key
15   question on liability is whether Facebook’s facially discriminatory treatment of women and older users
16   in its business—denying them financial services information—is reasonable. Opiotennione, ECF No. 39
17   at 25. That question is not relevant to any claims in Vargas. In Vargas the central claim, FHA § 3604(c),
18   which bars publishing biased housing ads, does “not require evidence of discriminatory intent”; there is
19   a violation when an ad suggests a “preference, limitation or discrimination to the ‘ordinary listener’ or
20   reader.” Hous. Rights Ctr. v. Sterling, 404 F. Supp. 2d 1179, 1193 (C.D. Cal. 2004). In its motion to
21   dismiss in Vargas, Facebook admits that the ordinary listener standard applies to § 3604(c) claims and
22   spends most of its liability section arguing that very standard is not satisfied. Vargas, ECF No. 42 at 12-
23   18. The other claims in Vargas simply have nothing to do with the facts or claims in Opiotennione.1
24   1
      On the § 3604(d) claim, Facebooks solely argues it did not make misrepresentations. Id. at 21-22. On the § 3606
25   claim, its only argument is it does not apply because Facebook is not a multiple-listing service. Id. at 22. Its main
     arguments on the § 3604(a) claim are that advertising cannot make housing unavailable and Facebook does not
26   sell housing. Id. at 18-21. While the § 3604(a) claim requires a showing of intentional bias, like some of the
     claims in Opiotennione, here it is beyond dispute that Facebook engaged in intentional discrimination since it
27   deployed facially discriminatory policies that expressly rely on protected statuses. Opiotennione, ECF No. 39 at
     23-24. The § 3604(a) claim is also styled as a disparate impact claim, which is not found in Opiotennine. Id. Also,
28
     OPPOSITION TO RELATED CASE MOTION                         4                   CASE NO. 3:19-CV-05081-WHO
               Case
               Case 3:19-cv-07185-JSC
                    3:19-cv-05081-WHO Document
                                       Document58-1
                                                55 Filed
                                                    Filed 07/22/20
                                                          07/22/20 Page
                                                                   Page 67 of
                                                                           of 78




 1           Moreover, Facebook’s § 230(c) defense may be analyzed differently in both cases. Opiotennione
 2   challenges bias that stems from Facebook requiring all users to identify their age or gender and requiring

 3   advertisers to select the age or gender of users to receive their ads, ECF No. 39 at 11-17, while Vargas
 4   challenges actions against protected statuses that users are not required to identify, like disability or race.
 5           C. Unduly Burdensome Duplication or Conflicting Results Are Not Possible
 6           As there is no overlap in the class definitions, claims, or remedies, the litigation will focus on
 7   totally different issues. It is hard to imagine how there could be duplication of labor or expense. Since a
 8   ruling for or against one class cannot bind a different class with different legal claims, conflicting results
 9   are not possible, or at best are “remote.” Ortiz, 2013 WL 12175002, at *2. If efficiency can be achieved
10   through coordination, plaintiffs’ counsel in both cases are willing to pursue such efficiency together.
11           III.     Reassignment of Opiotennione Will Cause Prejudice and Waste Judicial Resources
12           Granting this motion will prejudice Opiotennione and waste judicial resources, not save them.
13   The motion to dismiss hearing and CMC in Opiotennione are scheduled for August 6—two weeks from
14   now. They would have occurred on July 16 had Facebook not sought two extensions for its reply. And
15   the parties and amici have already filed 101 pages of briefing, with Facebook set to file a 22-page reply
16   in two days. In light of this, Judge Corley has likely invested substantial time analyzing the briefs,
17   preparing for argument, or even drafting an opinion. Reassigning the case now will clearly waste
18   judicial resources. Similarly, Opiotennione’s counsel had begun preparing for the August 6 hearing and
19   working with Facebook on a Rule 26(f) statement but have been sidetracked to respond to this motion.
20           Moreover, granting the motion will unduly delay resolving the motion to dismiss and discovery
21   in Opiotennione. Due to the hefty briefing and this Court’s other matters, the August 6 hearing will
22   likely be delayed. And Facebook plans to ask to delay the hearing until October 7 when the Vargas
23   dismissal motion is heard. This delay is prejudicial, especially since nearly nine months have passed in
24   the case. Every week the case is delayed millions of people are denied their civil rights. Facebook has
25   already delayed the case by several months and extracted concessions (e.g., deferring discovery and the

26   CMC) based on a promise to hold a dismissal hearing this summer--a promise its motion would vitiate.
27
     it is of no moment that two civil rights cases assert intent-based claims, the most classic form of bias. Finally, the
28   aiding and abetting clams will track the relevant liability standards of each case that, again, are starkly different.
     OPPOSITION TO RELATED CASE MOTION                         5                     CASE NO. 3:19-CV-05081-WHO
             Case
             Case 3:19-cv-07185-JSC
                  3:19-cv-05081-WHO Document
                                     Document58-1
                                              55 Filed
                                                  Filed 07/22/20
                                                        07/22/20 Page
                                                                 Page 78 of
                                                                         of 78



     Dated: July 22, 2020                              Respectfully Submitted,
 1
 2                                                     /s/ Peter Romer-Friedman
     Jahan C. Sagafi (State Bar No. 224887)            Peter Romer-Friedman*
 3   OUTTEN & GOLDEN LLP                               GUPTA WESSLER PLLC
     One California Street, 12th Floor                 1900 L Street, NW, Suite 312
 4   San Francisco, CA 94111                           Washington, DC 20036
     Telephone: (415) 638-8800                         Telephone: (202) 888-1741
 5
     Facsimile: (415) 638-8810                         Email: peter@guptawessler.com
 6   Email: jsagafi@outtengolden.com
                                                       Jason R. Flanders (State Bar No. 238007)
 7   Adam T. Klein*                                    AQUA TERRA AERIS LAW GROUP
     Michael Litrownik*                                490 43rd Street
 8   OUTTEN & GOLDEN LLP                               Oakland CA 94609
     685 Third Avenue, 25th Floor                      Telephone: (916) 202-3018
 9
     New York, NY 10017                                Email: jrf@atalawgroup.com
10   Telephone: (212) 245-1000
     Facsimile: (646) 509-2060                         Matthew K. Handley*
11   Email: atk@outtengolden.com                       Rachel Nadas*
     Email: mlitrownik@outtengolden.com                HANDLEY FARAH & ANDERSON PLLC
12                                                     777 6th Street, NW
     Pooja Shethji*                                    Eleventh Floor
13
     OUTTEN & GOLDEN LLP                               Washington, DC 20001
14   601 Massachusetts Ave. NW                         Telephone: (202) 559-2411
     Suite 200W                                        Email: mhandley@hfajustice.com
15   Washington, DC 20001                              Email: rnadas@hfajustice.com
     Telephone: (202) 847-4400
16   Facsimile: (646) 952-9114                         William Most (State Bar No. 279100)
17   Email: pshethji@outtengolden.com                  LAW OFFICE OF WILLIAM MOST
                                                       201 St. Charles Ave., Ste. 114, # 101
18                                                     New Orleans, LA 70170
     * pro hac vice                                    Telephone: (504) 509-5023
19                                                     Email: williammost@gmail.com
20   Attorneys for Plaintiff and Proposed Class Members
21   in Opiotennione v. Facebook, Inc., No. 19-cv-07185 (N.D. Cal.).

22
23
24
25

26
27
28
     OPPOSITION TO RELATED CASE MOTION                6                 CASE NO. 3:19-CV-05081-WHO
